.Case 4:19-cr-00795 Document 21 ‘Filed on 11/22/19 in TXSD Page 1 of 64

" United States Courts

Southern District of Texas
FILED
UNITED STATES DISTRICT COURT NOV 22 20 3
SOUTHERN DISTRICT OF TEXAS David J Bradley, Cie of Court

HOUSTON DIVISION
UNITED STATES OF AMERICA |

v. -criminaLNo. [7 ee. 7@”
. DANNENBAUM ENGINEERING
CORPORATION |
_ENGINEERING HOLDING
CORPORATION, |

DEFENDANTS. 8
DEFERRED PROSECUTION AGREEMENT

Defendants Dannenbaum Engineering Corporation (DEC) and its parent
company Engineering Holding Corporation, along with their subsidiaries - |
(collectively, the “Company”), ”), pursuant to authority granted by the Company’ S |
Board of Directors, the United States Attorney’ S Office for the Southem District of
. Texas (the “Ontice”), and the United States Department of Justice, “Criminal
Division, Public Integrity Section (the “Public Integrity Section”) (collectively, the.
“Offices”), enter into this deferred prosecution agreement (the “Agreement”). |

| Criminal Information and Acceptance of Responsibility

1. The Company acknowledges and agrees that the United States will -

file the attached one-count criminal Information | in the United States District Court

for the Southern District of Texas charging the Company with violating the Federal .
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 2 of 64

Election ‘Campaign Act (“FECA”), in violation of Title 52, United States Code, |
Sections 30109(d)(1)(D)(i) and 30122. In so doing, the Company: (a) knowingly
waives its right to indictment on this charge, as well as all rights to a speedy trial
pursuant to the Sixth Amendment to the United States Constitution, Title 1 8,
- United States Code, Section 3161, and F ederal Rule of Criminal Procedure 48(b):
and (b) knowingly waives any objection with respect to venue to any charges by
the United States arising out of the conduct described in the Statement of Facts
attached hereto as Attachment A “Statement of F acts”) and consents to the filing |
of the Information, as provided under the terms of this Agreement, in the United
States District Court for the Southern District of Texas. The United States agrees
to defer prosecution of the Company pursuant to the terms and conditions :
~ described below.

2. ‘The Company admits, accepts, and acknowledges that it is responsible -
under United States law for the acts of its officers, directors, employees, and agents
as charged in the Information, and as set forth in the Statement of Facts, and that

the allegations described in the Information and the facts described in the |
- Statement of Facts are true and accurate, Should the United States pursue the
- prosecution that is deferred by this Agreement, the Company stipulates to the

admissibility of the Statement of Facts in any proceeding, including any trial,.

2
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 3 of 64

guilty plea, or sentencing proceeding, and will not contradict anything in the
Statement of Facts at any such proceeding.
Term of the Agreement |

3. . This Agreement is effective for a period beginning on the date on

which the Information is filed and ending three years from that date (the “Term?” ,
‘The Company agrees, however, that, in the event the United States determines, in.
| its sole discretion, that the Company has knowingly violated any provision of this
/ Agreement ot has failed to completely perform or fulfill each of the Company’s
obligations under this Agreement, an extension or extensions of the Term may be
imposed by the United States, in its éole discretion, for up to a total additional time
‘period of one year, without prejudice to the United States’ right to proceed as
| provided in Paragraphs 13-17 below. ‘Any extension of the Agreement extends all
terms of this Agreement, including the terms of the reporting requirement in
Attachment D, for an. equivalent period. Conversely, in the event the United States
finds, in its sole discretion, that there exists a change in circumstances suifficient to’
eliminate the need for the reporting requirement in Attachment D, and that the
other provisions of this Agreement have been satisfied, the Agreement may be

terminated early. Ifthe Court rejects the Agreement, all the provisions of the
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD - Page 4 of 64 |

Agreement shall be deemed null and void, and the Term shall be deemed to have

not begun.

 

Relevant Considerations
4. The United States enters into this Agreement based on the individual
facts and circumstances presented by this case and the Company, including:

a. the Company did not receive voluntary disclosure credit because ~
_ it did not voluntarily and timely disclose to the Offices the conduct described inthe -
attached Statement of Facts; |

b. - the Company received credit for its cooperation with ‘the United
States” investigation, inicluding: conducting a thorough internal investigation,

| making regulat factual presentations to the Offices, voluntarily making employees
available for interviews, producing documents to the United States, and collecting, |
analyzing, and organizing voluminous evidence and information for the Offices;

C. by the completion of the investigation, the Company provided to
the Offices al relevant facts, including information about the individuals involved
in the conduct described in the Statement of Facts and conduct disclosed to the —
Offices prict to the Agreement;

d. the Company engaged in. remedial measures, including the

; following: of the two primary employees who engaged in the misconduct and who

40
Case 4:19-cr-00795. Document 21 Filed on 11/22/19 in TXSD_ Page 5 of 64

remained with the Company when the Company learned of the misconduct, one is
no longer with the Company and the other; the former Chief Executive Officer, has |
| resigned as CEO and Chairman of the Board; the Company has altered its board
7 structure to ensure that: the former CEO does not control the board; the Company
has terminated any and all relationships with corrupt and questionable third parties;
~ stopped all politically-related payments to its employees, (including but not limited .
- to payments treated as “marketing advances”) resulting in a cessation of these
expenditites; hired and/or designated a full-time Chief Governance and Compliance
| Officer, with authority to raise issues directly to the CEO; engaged an independent

| company to design a new compliance program; created a whistleblower email -
. system; and training its workforce regarding political contributions.
e. _ the Company has committed to. continuing to enhance its
‘ compliance program and internal controls, including continuing to ensure that its
compliance program satisfies the minimum elements set forth in Attachment C to
this Agreement (Corporate Compliance Program) and amending their comporate tax
returns as necessary; |

f. based on the: Company’s remediation ‘and the state of its

compliance program, and the Company’s agreement to report to the United States as
Case 4:19-cr-00795 “Document 21 Filed on 11/22/19 in TXSD Page 6 of 64

set forth in Attachment D-to this Agreement (Corporate Compliance Reporting), the
United States determined that an independent compliance monitor was urinecessary; |
4 | gf. the nature and seriousness of the offense conduct, which lasted
for years, was carried out by employees at the highest level of the organization,
including its CEO and another high-level executive, involved hundreds of thousands
of dollars in illegal corporate and conduit campaign contributions, and improper tax |
| and accounting treatment of the reimbursements to Company employees; | |
h. . the-prior investigations of the Company and its employees by the
Federal Bureau of Investigation, the United States Attorney’s Office for the Western .
District of Texas, and the Cameron County District Attorney’s Office; |
- i. the Company has sgréed to continue to cooperate with the United |
States in any ongoing investigation of individuals or other companies; and
j. accordingly, despite the nature and seriousness, pervasiveness,
and scope of the offense conduct, due to the ability of the Offices to prosecute the
culpable individual wrongdoers, the significant collateral consequences that a guilty |
; plea would cause, the significant cooperation and remediation undertaken by the
‘Company, the avoidance of a | penalty that would substantially jeopardize the
continued viability of the Company, and the other considerations, outlined in (a)

through (i) above, the Offices have determined that a deferred prosecution agreement

6
Case 4:19-cr-00795 Document 21° Filed on 11/22/19 in TXSD | Page 7 of 64

_and a fine of $1,600,000 is sufficient but not oreater than necessary to achieve the -
| purposes described in 18 U.S.C. § 3553.
| Future Cooperation and Disclosure Requirements
-5.. The Company shall, subject to applicable law and regulations, |
cooperate fully with the United States in any and all matters relating to the conduct
~ described in this Agreement and the Statement of Facts and other conduct under
investigation by the United States at any time during the Term, subject to
. applicable law and regulations, until the later of the date upon which all
investigations and prosecutions arising out of such conduct are concluded, or the.
end of the term specified in paragraph 3 3: At the request 0 of the United States, the
| Company shall also cooperate fully with other law enforcement and regulatory
| | authorities and agencies in any investigation of the Company or its present or
former subsidiaries, affiliates, officers, directors, employees, agents, and |
| | consultants, or any other party, in any and all matters under investigation by the
United States at any time during the Term. The Company agrees that its |
cooperation pursuant to this paragraph shall include, but not be limited to, the
| following: | - |
a. | | The Company shall, subject to applicable law and regulations, |

_ truthfully disclose all factual information not protected by a valid claim of
- Case 4:19-cr-00795 Document 21 Filed on 11/22/19-in TXSD Page 8 of 64

attorney-client privilege or attorney work product doctrine with respect to its
activities, those of its present and former subsidiaries, affiliates, directors, officers,
employees, agents, and consultants, including any evidence or allegations and
internal or external investigations, about which the Company has any knowledge
_ or about which the United States may inquire. This obligation of truthful
disclosure includes, but is not limited to, the obligation of the Company to provide / .
to the United States, upon request, any document, record or other tangible evidence
| about which the United States may inquire of the Company.

~b. Upon request of the United States, the Company shall designate
knowledgeable employees, agents or attorneys to provide to the United States the ©
| information and materials described in Paragraph 5(a) above on behalf of the
Company. It is further understood that the Company must at all times provide
complete, truthful, and accutate information. . 7

Ct. | The Company shall use its best efforts to make available for |
| interviews or testimony, as requested by the United States, present or former
officers, directors, employees, agents and consultants of the Company. This —
obligation includes, but is not limited to, sworn testimony before a federal erand
jury or in federal trials, as well as interviews with domestic or foreign law oo

- enforcement and regulatory authorities. Cooperation under this Paragraph shall

8
Case 4:19-cr-00795 Document 21 ‘Filed on 11/22/19 in TXSD Page 9 of 64

include identification of witnesses who, to the knowledge of the Company, may
have material information regarding the matters under investigation. |
d.- With respect to any information, testimony, documents, records

or other tangible evidence provided to the United States pursuant to this
Agreement, the Company consents to any and all disclosures, subject to applicable
law. and regulations, to other governmental authorities, including United States
authorities, of such materials as the United States, in their sole discretion, shall
deem appropriate.

6. In addition to the obligations in Paragraph 5, during the Term, should
the Company learn of any evidence or allegation of conduct that may constitute a
violation of the FECA or other US. federal law, the Company shall promptly

- report such evidence or allegation to the United States.
- Case 4:19-cr-00795 Document 21° Filed on 11/22/19 in TXSD Page 10 of 64

Payment of Monetary Penalty

7. The United States and the Company agree that Title 52, United States
| | Code, Section 30109 establishes the potential monetary penalties for this conduct,
The parties further agree that based on the Company’s conduct, $1,600,000 is
appropriate. The Company agrees to pay a fine in the amount of $1,600,000. The
Company will pay $1,000,000 to the United States Treasury within ten business
days of the acceptance by the United States Disttict Court of this agreement and its :

~ attachments, and it will pay $300,000 on the first and second anniversaries of the »
| date of the first payment. The Company and the United States agree that this
amount is appropriate given the facts and circumstances of this case, including the
" Relevant Considerations described in Paragraph 4 above, and in consideration of
imposing an amount that will avoid substantially jeopardizing the continued
viability. of the Company, Furthermore, nothing in this agreement shall be deemed |
an agreement by the United States that $1,600,000 is the maximum amount that
may be imposed in any future prosecution, and the United States is not precluded —
_ from arguing in any future prosecution that the Court should impose a higher
penalty or fine, although the United States agree that under those circumstances, it
will recommend to the Court that any amount paid under this Agreement should be: |

. offset against any fine the Court imposes as part of a future judgment. The .

10
~ Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 11 of 64

Company acknowledges that no tax deduction may be sought in connection with
the payment of any part of this payment amount. The Company shall not seek or
accept directly ot indirectly reimbursement or indemnification from any source
with regard to amounts that the Company pays pursuant to this Agreement, nor is
this payment subject to j oint and several liability with any penalty imposed on
- James Dannenbaum individually. - |
Conditional Release from Liability

8. Subject to Paragraphs 13-17, the Offices agree, except as provided in
this Agreement and in the plea agreement between the Offices and James |
Dannenbaum dated October 31, 2019, that they will not bring any criminal or civil
case against the Company or any of its direct or indirect subsidiaries, or joint
ventures relating to any of the conduct concerning the conduct described. in the
attached Statement of Facts or the Information filed pursuant to this Agreement.
The United States, however, may use any information related to the conduct
described in the attached Statement of Facts against the Company: (a) ina
prosecution for perjury or obstruction of justice: (b) ina prosecution for making a
false statement; (c)ina prosecution or other proceeding relating to any crime of
violence; or (d) ina prosecution or other proceeding relating toa violation of any

provision of Title 26 of the United States Code.

11
‘Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD_ Page 12 of 64

a. This Agreement does not provide any protection against
prosecution for any future conduct by the Company.
b. - In addition, this Agreement does not provide any protection
against prosecution of any individuals, regardless of their affiliation with the - .
‘Company. -
| c. The Company understands and acknowledges that this
Agreement is contingent upon the entry of a guilty plea by James Dannenbaum to
| the Plea Agreement dated October 3 1, 2019. If the Plea Agreement is not entered,
this Agreement and any proceedings pursuant to this Agreement shall be.
withdrawn or voided at the sole discretion of the United States
~ Corporate Compliance Program
9, The Company represents that it has implemented and will continue to
| implement a compliance and ethics program designed to prevent and detect
‘violations of the FECA and other applicable anti-corruption laws throughout its
operations, including those of its affiliates, agents, and joint ventures, and those of
“its contractors and subcontractors whose responsibilities include interacting with
foreign officials or other activities carrying a high risk of corruption, including, but
not limited to, the minimum elements set forth in Attachment Cc. In order to

address any deficiencies in its internal accounting controls, policies, and

12
Case 4:19-cr-00795 Document 21 . Filed on 11/22/19 in TXSD Page 13 of 64 |

procedures, the Company represents that it.has undertaken, and will continue to’
undertake in the future, in a manner consistent with all of its obligations under this
Agreement, a review of its existing internal accounting controls, policies, and

| procedures regarding compliance with the FECA and other applicable anti-
corruption laws. Where necessary and appropriate, the Company agiees to 0 adopt a.
new w compliance program, or to modify its existing one, including internal controls,
compliance policies, and procedures in order to to ensure that it maintains: (a) an
effective system of internal accounting controls designed to ensure the making and
keeping of fair and accurate books, records, and accounts; and (b) a rigorous anti-
conruption compliance program that incorporates relevant internal accounting
controls, as well as policies and procedures designed to effectively detect and deter
violations of the FECA and other applicable anti-corruption laws. The compliance
‘srogram, including the internal accounting controls system, will include, but not be
limited to, the minimum elements set forth in Attachment C.

- Corporate Compliance Reporting

10. The Company agrees that it will report to the United States annually
during the Term regarding remediation and implementation of the compliance
measures described i in Attachment C. These reports will be prepared in accordance

with Attachment D.

3 .
Case 4:19-cr-00795 - Document 21 Filed on 11/22/19 in TXSD Page 14 of 64

Deferred Prosecution

 

| 1 1. In consideration of the undertakings agreed to by the Company .
herein, the United States agrees that any prosecution of the Company for the |
conduct described in the attached Statement of Facts.or Information filed pursuant |
to this Agreement be and hereby is deferred for the Term. This paragraph does not
provide any protection against prosecution for any crimes made in the future by the |
Company or by any of its officers, directors, employees, agents or consultants,
whether or not disclosed by the Company pursuant to the terms of this Agreement.
12. The United States further agrees that if the Company fully complies
with all of its obligations under this Agreement, the United States will not continue
the criminal prosecution against the Company described in Paragraph 1 and, at the
conclusion of the Term, this Agreement shall expire. Within one month of the
‘Agreement’s expiration, the United States shall seek dismissal with prejudice of
the criminal Information filed against the Company described in Paragraph 1 and
agree not to file charges in the future against the Company based on the conduct |
described in this Agreement and the attached Statement of Facts.
Breach of the Agreement
(13, If, during the Term, the Company (a) commits any felony under US.

federal law; (b) provides in connection with this Agreement deliberately false,

. \
1

14
| co
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 15 of 64

incomplete, or misleading information, including in connection with its disclosure _
of information about individual culpability; (c) fails to cooperate as set forth in
Paragraphs 5 and 6 of this Agreement; (d) fails to. implement a compliance

program as set forth in Paragraphs 9-10 of this Agreement and Attachment Cr(e)
commits any acts that, had they occurred within the jurisdictional reach of the
FECA, would be a violation of the FECA; or (f) otherwise fails to completely
perform or fulfill each of the Company’s obligations under the Agreement, a
regardless of whether the United States becomes aware of such a breach after the
Term is complete, the Company shall thereafter be subject t6 prosecution for any

. federal criminal violation of which the United States has knowledge, including, but
not limited to, the charges in the Information described in Paragraph 1, which may
be pursued by the United States in the US. District Court for the Southern District
of Texas or any other appropriate venue. Determination of whether the Company —
has breached the Agreement and whether to pursue prosecution of the Company
shall be in the United States’ sole discretion. Any such prosecution may be
premised on information provided by the Company or its personnel. Any such
prosecution relating to the conduct described in the attached Statement of Facts or
‘relating to conduct known to the United States prior to the date on which this

Agreement was signed that is not time-barred by the applicable statute of

15
- Case 4:19-cr-00795 . Document 21. Filed on 11/22/19 in TXSD Page 16 of 64

limitations on the date of the signing of this Agreement may be commenced
against the Company, notwithstanding the expiration of the statute of limitations, | .
between the signing of this Agreement and the expiration of the erm plus. one -

| year. ‘Thus, by si signing this Agreement, the Company agrees that the statute of
limitations with respect to any such prosecution that i is not time- barred on the date
of the signing of this Agreement shall be tolled for the Term plus one year. In
addition, the Company agrees that the statute of limitations as to any violation of
federal law that occurs during the Term will be tolled from the date upon which the
‘violation oodurs until the earlier of the date upon which the United States is made
aware of the violation or the duration of the Term plus five years, and that this
petiod shall be exchuded from any. calculation of time for purposes of the
application of the statute of limitations.

(14.0 In the event the United States determines that the Company has
breached this Agreement, the United States agrees to ) provide the Company with
written notice of such breach prior to instituting any prosecution resulting from
such breach. Within thirty days of receipt of such notice, the Company shall have |
the opportunity to respond to the United States in writing to explain the nature and

circumstances of such breach, as well as the actions the Company has taken to

16
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 17 of 64

address and remediate the situation, which explanation the United States shall
consider in determining whether to pursue prosecution of the Company.

15. In the event that the United States determines that the Company has
breached this Agreement: (a) all statements made by or on behalf of the Company
to the United States, or to the Court, including the attached Statement of Facts, and.
"any testimony given by the Company before a grand jury, a court or any tribunal, |
or at any legislative hearings, whether prior or subsequent to this Agreement, and |
any leads derived from such statements or testimony, shall be admissible in
: evidence in any and all criminal proceedings brought by the United States against
the Company: and (b) the Company shall not assert any claim under the United
States Constitution, Rule 11(f) of the Federal Rules of Criminal Procedure, Rule
410 of the Federal Rules of Evidence, or any other federal rule that any such ~
_ Statements or testimony made by or on behalf of the Company prior or subsequent
to this Agreement, or any leads derived therefrom, should be suppressed or are
otherwise inadmissible. The decision whether conduct or statements of any current
director, officer or employee, or any person acting on behalf of, ot at the direction
of, the Company, will be imputed to the Company for the purpose of determining
whether the’ Company has violated any provision of this Agreement shall be in the

sole discretion of the United.States.

17
Case 4:19-cr-00795 Document 21. Filed on 11/22/19 in TXSD_ Page 18 of 64

16. The Company acknowledges that the United States has made no .
representations assurances, or promises concerming what sentence may be be imposed .
by the Court if the Company breaches this Agreement and this matter proceeds to ;
- judgment. The Company further acknowledges that any such sentence is solely
within the discretion of the Court and that nothing in this Agreement binds or |
restricts the Court in the exercise of such discretion. |
AZ. _ Thirty days prior to the end of the petiod of deferred 4 prosecution
. specified i in this Agreement, the Company, by the Chief Executive Officer of the.
‘Company and the Chief Financial Officer of the Company, v will certify tothe
United States that the Company has met its disclosure obligations pursuant to
Paragraph 6 of this Agreement. Each certification will be deomed a material
statement and representation ‘by the Company to the executive branch of the United
‘States for purposes of 18 U. s. C. § 1001, and it will be deemed to have been made
in the judicial district in which this Agreement i is filed.

Sale, Merger, or Other Change in Corporate Form of Company

18. Except as may otherwise be agreed by the parties in connection with
a particular transaction, the Company sgtes in the event that, during the Term, it
undertakes any change in corporate form, including if it sells, ‘merges, or transfers

. business operations that a are material to the Company’s consolidated operations, or

18
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 19 of 64

. to the operations of any subsidiaries or affiliates involved in the conduct described
in the attached Statement of Facts, as they exist as of the date of this Agreement,

| whether such sale is structured as a sale, asset sale, merger, transfer, or other

change in corporate form, it shall inélude in any contract for sale, merger, transfer,

or other change in corporate form a provision binding the purchaser, or any
. | successor in interest thereto, to the obligations described in this Agreement. The
7 purchaser or successor in interest must also agree in writing that the United States’
ability to breach under this Agreement is applicable in full force to that entity. . The
Company agrees that the failure to include these provisions in the transaction will
make any such transaction null and void. The Company shall provide notice to the
- United States at least thirty days prior to undertaking any such sale, merger,
transfer, or other change in corporate form. If the United States notifies the
Company prior to such transaction (or series of transactions) that it has determined
that the transaction(s) has the effect of circumventing or frustrating the —
enforcement purposes of this Agreement, as determined in the sole discretion of
the United States, the Company agrees that such transaction(s) will not be .
consummated. In addition, if at any time during the Term the United States
determines in its sole discretion that the Company has engaged in a transaction(s)

that has the effect of circumventing or frustrating the enforcement purposes of this

19
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 20 of 64

4
i

- Agreement; it may deem it a breach of this Agreement pursuant to Paragraphs 20-
24 of this Agreement. Nothing herein shall restrict the Company from ° |
indemnifying (or otherwise holding harmless) the purchaser or successor in interest
for penalties or other costs arising from any conduct that may have occurred prior
to the date of the transaction, sO long as such indemnification does not have the
effect of circumventing or frustrating the enforcement purposes of this Agreement,
as determined by the United States. / |
- Public Statements by Company | |
19. The Company expressly agrees that it shall not, ‘through present or
- future attomeys, officers, directors, employees, agents or any other person |
authorized to speak for t the Company make any public statement, in litigation or
. otherwise, contradicting the acceptance of responsibility by the Company set forth
above or the facts described in the attached Statement of Facts. Any such
contradictory statement shall, subj éct to oure rights of the Company described
below, constitute a breach of this Agreement, and the Company thereafter shall be
subject to prosecution as set forth in Paragraphs 13-17 of this Agreement. ~The |
- decision whether Tany public statement by any such person contradicting a fact

| contained i in the attached Statement ot Facts will be imputed to the Company for

the purpose + of determining w whether it has breached this Agreement shall be at the
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 21 of 64

sole discretion of the United. States. If the United States determines that a public
statement nt by any. such person contradicts 1 in whole or in part a statement contained
in the attached Statement of Facts, the United States shall SO notify t the Company,
and the Company may avoid a breach of this Agreement by publicly repudiating
such stafement(s) within five business days after notification. The Company shall
: be permitted to raise defenses and to assert affirmative claims in other proceedings
relating to the matters set forth in the attached Statement of Facts provided that |
such defenses and claims do not contradict, in whole or in part, a statement .
contained 1 in the attached Statement of Facts. This Paragraph does not apply to any
statement made e by any present or former officer, director, employee, or QF agent of

_ the Company i in the course of any criminal, regulatory, or civil case initiated
against such individual, unless such individual 1S: speaking on behalf of the
Company.

20. The Company agrees that if it, or any of its direct or indirect
subsidiaries or affiliates issues a press release or holds any ress conference in
connection with this Agreement, the Company shall first consult with the United
_ States to determine (a) whether the text of the release or proposed statements at the
press conference are true and accurate with respect to matters between the United

States, and the Company; and (b) whether the United States has any objection to

21
_ Case 4:19-cr-00795 Document 21 Filed on 11/22/19 inTXSD Page 22 of 64

the release. If the United States does not respond expeditiously, the Company may
proceed accordingly.

21. ~ The United States agrees, if requested to do s0, to bring to the _
attention of law enforcement and regulatory authorities the facts and circumstances
relating to the nature of the conduct underlying this Agreement, including the
nature and quality of the Company's cooperation and remediation. By agreeing to |
provide this information to such authorities, the United States is not agresing to
advocate on behalf of the Company, but rather are agreeing to provide facts to be
| . evaluated independently by such authorities. ;

| Limitations on Binding Effect of Agreement

22. | This Agreement is binding on the Offices, but specifically does not
bind any other coniponent of the Department of Justice, other federal agencies, or
any state, local or foreign law enforcement or regulatory agencies, or any other
authorities, although the Offices will bring the cooperation of the Company and its
compliance with its other obligations under this Agreement to the attention of such

agencies and authorities if requested to do $0 by the Company.
notice
23. Any notice to the United States under this Agreement shall be given

by personal delivery, overnight delivery bya recognized delivery service, or -

22
7 Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD. Page 23 of.64

registered or certified mail, addressed to Ralph Imperato, Deputy Criminal Chief,
US. Attorney’s Office for the Southem District of Texas, 1000 Louisiana, 23"

. Floor, Houston, Texas, 77002. Any notice to the Company under this Agreement
shall be given by personal delivery, overnight delivery by a recognized delivery
service, or registered or certified mail,: addressed to Michel Maksoud and Chris
Sallese at 3100 West Alabama, Houston, Texas, 71098. Notice shall be effective | |

upon actual receipt by the Office or-the Company. | |

23
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD_ Page.24 of 64

Complete Agreement |
24, This Agreement, including its attachments, sets forth all the terms of
the agreement between the Cornpany and the United States. No amendments,
modifications or additions to this Agreement shall be valid unless they are in.
| “writing and signed by the United States, the attorneys for the Company anda duly ©
authorized representative of the Company.
- AGREED:

| FOR THE COMPANY:

Date ite 1Z- 2al4 By:

   

Michel Maksoud
- President & CEO —
_Dannenbaum Engineering Corp.

Date: \\ - 2-2-2 i> | By:

 

FOR THE UNITED STATES OF AMERICA:

COREY R. AMUNDSON a TIM S. BRALEY

Chief, Public Integrity Section Attorney for the United States

Criminal Division United States Attorney’s Office
as

United States Department of Justice. Southern District of

  

 

 

Carélyn Ferko
John Pearson
Assistant United States Attorneys

 

24
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 25 of 64

COMPANY OFFICER'S CERTIFICATE

I have read this Agreement and carefully reviewed every ’ part of it with
| outside counsel for Dannenbaum Engineering Corporation (the “Company”). I
understand the terms of this Agreement and voluntarily agree, on behalf of the |
Company, to each of its terms. Before signing this Agreement, I consulted outside
~ counsel for the Company, Counsel fully advised me of the rights of the Company, .
: of possible defenses, of the Sentencing Guidelines’ provisions, and of the. |
conséquentes of entering into this Agreement.

ot have carefilly reviewed the terms of this Agreement with the Board of
| Directors of the Company. I have advised and caused outside counsel for the.
Company to advise the Board of Directors fully of the Tights of the. Company, 0 of |
possible defenses, of the Sentencing Guidelines’ provisions, and of the
| consequences of entering into the Agréement..

No promises or inducements have been made other than those contained in
this Agreement. Furthermore, no one has threatened or forced me, or to my
knowledge any. person authorizing this Agreement on behalf of the Company, in
any way to énter into this Agreement. Tam also satisfied with outside counsel’s .

representation in this matter. I certify that I am the Chief Executive Officer and

25
_ Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 26 of 64

President for the Company and that I have been duly.authorized by the Company ~

to execute this Agreement,on behalf of the Company.

Danng baum Engineering Corporation

 

Chief Executive Officer & President

ve

26 |
- Case 4:19-cr-00795 . Document 21 Filed on 11/22/19 in TXSD Page 27 of 64.

CERTIFICATE OF COUNSEL

‘Tam counsel for Dannenbaum Engineering Corporation (the Company”) in
the matter covered by this Agreement. In connection with such representation, L
have examined relevant Company documents and have discussed the terms of this |
Agreement with the Company’s Board of Directors.: Based on our review of the
foregoing materials and discussions, I am of the opinion that the representative of
the Company has been duly authorized to enter into this Agreement on behalf of
the Company and that this Agreement has been duly and validly authorized,
executed, and delivered on behalf of the Company and is a valid and binding
obligation of the Company. Further, J have carefully reviewed the terms of this
Agreement with the Board of Directors and the Chief Governance and Compliance
Officer of the Company. I have fully advised them of the rights of the Company,
of possible defenses, of the Sentencing Guidelines? provisions and of the
consequences of entering into this Agreement. ‘To my knowledge, the decision of
7 the Company to enter into this Agreement, based on the authorization of the Board

of Directors, is an informed and voluntary one.

   

Date: \C (pi 20\V% By:

 

Lroft Suttol Iases, L LLC
Counsel for Dannenbaum Engineering
Corporation

27
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD_ Page 28 of 64

ATTACHMENT A
| STATEMENT OF FACTS —

The following Statement of Facts is incorporated by reference as part of the
Deferred’ Prosecution Agreement (the “A preement”) between the ‘United States
= Attorney’s Office for the Southern District of Texas (the “Office”) and the United

States Department of Justice, Criminal Division, Public Integrity Section (the

“Public Integrity Section”) (collectively, the - “Offices”) and the defendants
Dannenbaum Engineering Corporation (DEC) “and Engineering Holding ©
_ Corporation (BHC) (collectively, the “Company”). The Company admits, accepts,
| and. acknowledges that it is responsible for the acts of its officers, directors, | /
employees, and agents as-set forth below. Certain of the facts herein are based on
. information obtained from third parties by the Offices through their investigation |
and described to the Company. Should the Offices pursue the prosecution that is
| deferred by this Agreement, the Company agrees that it will neither contest the.
a dmissibility of, nor contradict, this Statement of Facts in any such proceeding.
The following facts took place during the relevant time frame and establish beyond
a reasonable doubt the charges set forth in the Criminal Information attached to this

“Agreement:
_ Case 4:19-cr-00795° Document 21 Filed on 11/22/19 in TXSD . Page 29 of 64

_ Relevant Individuals and Entities.

1. | Dannenbaum Engineering Corporation (“DEC”) was a privately owned
civil engineering firm headquartered in Houston, Texas, within the Southern District
of Texas, and with satellite locations in Austin, Dallas, El Paso, Ft. Worth, San -
Antonio, Laredo, and McAllen. Engineering Holding Corporation (EHC) was the
| parent company of DEC. | eS
| 2, James'D. Dannenbaum (hereinafter “Dannenbaum?”) was a resident .of
Houston, Texas, located in the Southern District of Texas. Dannenbaum was the —
largest individual shareholder of EHC and DEC, ‘as well as President and Chief
| Executive Officer of DEC, Former Employee A was a resident of McAllen, Texas,
within the Southern District of Texas. Former Employee A served as the lead
- project manager on most of DEC’s South Texas work.

3. In 2015, 2016, and 2017, the Federal Election Campaign Act (FECA)
‘limited contributions from any one individual to anyone federal candidate’s primary

and general election campaigns to $2,700 per campaign, for a total of $5,400. In
2015, 2016, and 2017, the FECA limited contributions from any one individual toa

- particular political action committee (PAC) to a total of $5 000 in a calendar year.
Case 4:19-cr-00795 Document 21. Filed on 11/22/19 in TXSD -Page 30 of 64

Overview of the Scheme

 

| 4, From at least March 2015 through at least April 2017, the Company,
- Dannenbaum, and Former Employee A knowingly and willfully made contributions .. -
‘toa candidate for federal office in the names of other persons, aggregating $25,000
and more during a calendar year. | :
5. The object of the scheme was for DEC, Dannenbaum, and Former

Employee A to gain access to and potential influence with various candidates for
federal office,. including ‘candidates for United States President, United States .
Senator, and Member of the United States House of Representatives, by secretly
' funneling contributions through straw donors, all while concealing from the
candidates, their committees, the public, the FEC, and law enforcement the true
source of such money. | |

«6. ‘In furtherance of the scheme, Dannenbaum and Former Employee A
directly and indirectly solicited DEC employees and their family members for
contributions to various federal candidates and their committees, with the
understanding that DEC, Dannenbaum, Former Employee A, and others would
' provide the funds for the contributions or would reimburse the conduit donors in.
’ full, including by causing funds to be disbursed from DEC's corporate bank accounts

as an advance or a reimbursement for the conduits’ contributions.
_ Case 4:19-cr-00795 Document 21: Filed on 11/22/19 in TXSD Page 31 of 64.

7. In addition, Dannenbaum and Former Employee A collected checks .
and contribution forms from the conduit contributors, or had checks and contribution 7
forms. collected on their behalf by Dannenbaum’s Executive Assistant; at times,
: completed donor cards and other campaign forms for the conduit contributors: and
either delivered or caused to be delivered the checks and forms to the various federal
campaigns identified below. | |
sores | ;

8. To complete the reimbursements, Dannenbaum directly and indirectly
caused’ DEC to use its corporate funds to reimburse the conduit contributors:
including Dannenbaum and Former Employee A, for the campaign contributions |
that they made. Dannenbaum also ‘routinely directed DEC funds to his own
account to reimburse himself for his own advances or reimbursements to such
conduits. |

9, DEC, Dannenbaum, Former Employee A, and others treated these .
payments. as compensation to the relevant employee, when in reality they were
- reimbursements. As a result, to avoid subjecting the conduit employees to income

“tax on such reimbursements, DEC “grossed up” the amount of reimbursements paid
to the conduit employees by adding the applicable income tax.

10. From 2015 through 2017, DEC, Dannenbaum, and Former Employee

oA caused 31 individuals to contribute $323,300 to federal political candidates and

committees. They caused contributions to 24 separate campaigns and committees,
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 32 of 64 |

for a total of 95 conduit contributions. Each conduit was reimbursed with corporate
money. Atno point did DEC, Dannenbaum, or F ormer Employee A reveal to the
candidate or his or her committee that the Company was the true source of these .
funds. -

11. The contributions are detailed below:

 

 

 

 

 

 

 

 

 

 

 

Year | Conduits | Total Contributed Campaigns & | Contributions
. . a Committees |
2015 15 $170,800 8 | = 42
2016 | 26 $130,000 | 15 | 44
217 | OO :~«Y*C<t«‘«é«S «SSO 3 9
a. “Committee A” was an independent expenditure-only political

committee, or “Super PAC,” that received contributions made for the purpose of | |
influencing elections for federal office, including for the office of President of the
United States. In or about 2015 Dannenbaum solicited Former Employee A and
other DEC employees to contribute to Committee A, representing that he would
reimburse them in full for their contributions. In or about 2015, at Dannenbaum’s
| solicitation and direction, Former Employee A and eight DEC employees and their
family members each contributed to Committee A in their own names, for a total of

$90,000. Dannenbaum and Former Employee A reimbursed each contributor
Case 4:19-cr-00795 Document 21. Filed on 11/22/19 in TXSD Page 33 of 64

using funds derived from the corporate bank account of DEC. - Dannenbaum did
not reveal to Committee A that DEC was the true source of these funds.
| _b. “Candidate B” was a candidate for the office of President of the

United States. “Committee B” was Candidate B’s principal campaign committee, |
. In or about 2015, Dannenbaum solicited F ormer Employee A and DEC employees
to contribute to Committee B, representing that he would reimburse them in full for
their contributions. - In or about 2015 ; at Dannenbaum’s solicitation and direction,
eleven DEC employees and their family members each contributed to Committee B
in their own names, for a total of $48,600. . Dannenbaum reimbursed each
contributor ‘using funds derived from the corporate bank account ‘of DEC. |
: Dannenbaum did not reveal to Committee B that DEC was the true source of these

funds. Additionally, in or about 2016, Dannenbaum solicited DEC employees to
- contribute to Committee B, representing that he would reimburse them in full for
their contributions. In or about 2016, at Dannenbaum’s solicitation and direction,
- eight DEC employees and their family members each contributed to Committee B
in their own names, for a total of $21,600. Dannenbaum reimbursed the
contributors for their contributions using funds derived from the corporate bank
account of DEC. | Dannenbaum did not reveal to Committee B that DEC was the
_ true source of these funds.

c. . “Candidate C” was a candidate for the office of United States. —
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 34 of 64

Senator. “Committee C” was Candidate B’s principal campaign committee. In
or about 2015, Dannenbaum solicited DEC employees to contribute to Committee
C, representing that he would reimburse them in full for theit contributions. In or
— about 2015, at Dannenbaun’s solicitation and direction, four DEC employees and
| their family members each contributed to Committee C in their own names, fora ©
total of $10,800. Dannenbaum reimbursed each contributor using funds derived
from the corporate bank account of DEC. Dannenbaum did not reveal to
Committee C that DEC was the true source of these funds.

4. | “Candidate D” was a candidate for the United States. House of
Representatives. “Committee Dp” was Candidate D’s principal campaign
committee. In or about 201 5, Dannenbaum solicited DEC employees to contribute
to Committee D, representing that he would. reimburse them in full for. their
contributions. _ In or about 2015, at Dannenbaum’s solicitation and direction, three
DEC employees and their family members each contributed to Committee D in their
own names, for a total of $8,100. _ Dannenbaum reimbursed each contributor using
‘funds derived from the corporate bank account of DEC. Dannenbaum did not
reveal to Committee D that DEC was the true source of these funds. In addition, |
in or about 2016, Dannenbaum solicited DEC employees to contribute to Committee
D, representing that he would reimburse them in full for their contributions. In or

about 2016, at Dannenbaum’s solicitation and direction, one employee of DEC
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 35 of 64

| _ contributed to Committee D in his or: her own name, for a total of $2,700.
Dannenbaum reimbursed the contributor using funds derived from the corporate
~ bank account of DEC. Dannenbaum did not reveal to Committee D that DEC was
the true source of these funds. | |
ee. “Candidate E,” referred to elsewhere as “Candidate #3-2017,”
was a candidate for the United States House of Representatives. . “Committee E,” |
referred to : elsewhere ‘as “Committee 43-2017," was Candidate. E’s principal
campaign committee, ii or about 2015, Former Employee A contributed to
Committee E in his or her own name, for a total of $4,200. _ Dannenbaum.
reimbursed Former Employee A using funds derived from the corporate bank
“account of DEC. 7 Dannenbaum and Foriner Employee A did not ‘reveal to
| Committee E that DEC was the true source of these funds. In ot about February
- 2017, at Dannenbaum’s solicitation and direction, Formet Employee A contributed
~ $2,500 to Committee E and was reimbursed with corporate funds. Dannenbaum .
and Former Employee A did not reveal to Committee E that DEC was the true source ©
| of these funds. -
f. / “Candidate F was a candidate for the United States House of |
Representatives... “Committee p was Candidate F’s | principal campaign
. committee. In or about 2015, Former Employee A contributed to Committee F in.

his or her own name, for a total of $3,700. Dannenbaum ‘reimbursed Former _
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 36 of 64°

Employee A using funds derived from the corporate bank account of DEC.
Dannenbaum and Former Employee A did not reveal to Committee F that DEC was
the true source of these funds.
g, “Candidate G” was a candidate for the office of President of the : |
United States. “Committee G” was Candidate G’s principal campaign committee.
In or about 2015, Former Employee A contributed to Committee Gin his ot her own |
name, fora total of $2,700. | Dannenbauin reimbursed Former Employee A using .
funds derived from the corporate bank account of DEC. Dannenbaum and Former:
| Employee A did not reveal to Committee G that DEC was the true source of these .
funds . In addition, in or about 2016, Dannenbaum and Former Employee A
solicited DEC employees to contribute to Committee G, representing that he would
reimburse them in full for their contributions. | In or about 2016, at Dannenbaum’s
and Former Employee A’s solicitation and direction, ten DEC employees and their — |
family members each contributed to Committee G in their own names, for a total of |
$27,000. | Dannenbaum and Former Employee A reimbursed the contributors for
their contributions using funds derived from the corporate bank account of DEC.
Dannenbaum and Former Employee A did not reveal to Committee G that DEC was
the true source of these funds.

| 7 h. “Candidate H” was a candidate for the office of United States.

Senator. “Committee H” was Candidate H’s principal campaign committee. In

9
Case 4:19-cr-00795 Document 21° Filed on 11/22/19 in TXSD_ Page 37 of 64.

or about 2015, Dannenbaum solicited DEC employees to contribute to Committee
H, representing that he would reimburse them in full for their contributions. In or
about 2015, at Dannenbaum’s solicitation and direction, one employee of DEC
contributed to Committee H-in his or het own name, for a total of $2,700.
Dannenbaum reimbursed the contributor’ using funds derived from the corporate
bank account of DEC. Dannenbaum did not reveal to Committee H that DEC was
the true. source of these funds. |
i. “Candidate I” was a candidate for Member of the United States
House of Representatives. “Committee I” was a joint fundraising committee of
Candidate I. In or about 2016, Dannenbaum solicited DEC employees to
contribute to Comniittee L representing that he would reimburse them in full for their —
contributions. In or about 2016, at Dannenbaum’s solicitation and direction, five
DEC employees and their family members each contributed to Committee I in theit
own. names, for a total of $25,000. Dannenbaum reimbursed the contributors for
their contributions using funds derived from the corporate bank account of DEC.
Dannenbaum did not reveal to Committee I that DEC was the true source of these
| . funds.
- i. “Candidate QP was a candidate for the United States House of
Representatives. “Committee IS” was Candidate J’s principal campaign committee.

In or about 2016, Dannenbaum solicited DEC employees to contribute to Committee .

10.
. Case. 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD ‘Page 38 of 64

J, representing that he would reimburse them in fall for their contributions. “In or
about 2016, at Dannenbaum’s solicitation and direction, four DEC employees and -
‘their family members each contributed to Committee J in their own names, fora total
of $10,800. ‘Dannenbaum reimbursed the contributors for their contributions using
funds derived from the ‘corporate bank account of DEC. Dannenbaum did not
reveal to Committee J that DEC was the true source of these funds. .

ke “Candidate K” was a candidate for the United States House of —
Representatives. “Committee | Kk” was Candidate K’s principal campaign
committee . In or about 2016, Dannenbaum solicited DEC employees to contribute |
to Committee K, ‘representing that he would ‘reimburse them in full for their
contributions. In or about 2016, at Dannenbaum’s solicitation and direction, four
. DEC employees and their family members each contributed to Committee K in their

“own names, for a total of $10,800. - Dannenbaum reimbursed the contributors for

their contributions using funds derived from the corporate bank account of DEC.
Dannenbaum did not reveal to Committee K that DEC was the true source of these
funds, In addition, in or about 2016, Dannenbaum solicited DEC employees to
contribute to Committee K, representing that he would reimburse them in full for
their contributions.

l. “Candidate L” was a candidate for the United States House of

Representatives. “Committee L” was Candidate L’s principal . campaign

11
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD_ Page 39 of 64

committee. In or about 2016, Dannenbaum solicited DEC employees to contribute -
| to Commitiee L, ‘representing that | he . would reimburse them in full for their
‘contributions. In or about 2016, at Dannenbaum’s solicitation and direction, two
DEC employees and their family members each contributed to Committee L in their
own names, for a total of $5,400. Dannenbaum reimbursed the contributors for
| | their contributions using funds derived from the corporate bank account of DEC.
Dannenbaum did not reveal to Committee L that DEC was the true source of these
funds. |
. mn. “Candidate M” was a candidate for Member of the United States
House of Representatives. “Committee M” was Candidate M’s principal campaign
committee. In or about 2016, Dannenbaum solicited DEC employees to contribute |
to Committee M, representing that he would reimburse them in full for their
. contributions. In.or about 2016, at Dannenbaum’s solicitation and direction, two
DEC employees and their family members each contributed to Committee M in their
own names, for a total of. $5,400. Dannenbaum reimbursed the contributors for
their contributions using funds ‘derived from the corporate ‘bank account of DEC.
-“Dannenbaum did not reveal to Committee M that DEC was the true source of these
funds.
n. “Candidate N” was a candidate for the United States House of

- Representatives. o. “Committee N” was Candidate N’s principal campaign’.

12
© Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 40 of 64

committee. In or about 2016, at Dannenbaum’s and Former Employee A’s
solicitation and direction, Former Employee A and one other DEC employee each
contributed to Committee N in their own names, for a total of $5,200.
Dannenbaum and Former Employee A reimbursed the contributors using funds
derived from the corporate bank account of DEC. Dannenbaum and Former —
Employee A did not reveal to Committee N that DEC was the true source of these
_ funds.

o. “Committee O” was an independent expenditure-only political
committee, or “Super PAC,” that received contributions made forthe purpose of
influencing elections for federal office. In or about 2016, at Former Employee A’s

solicitation and direction, one employee of DEC contributed to Committee O in. his
or her own name, for a total of $5,000.. Dannenbaum reimbursed the. contributor
using funds derived from the corporate bank account of DEC. Dannenbaum did
not reveal to Committee O that DEC was the true source of these funds.

p. “Candidate P” was a candidate for the United States House. of
Representatives. “Committee | Pp” was Candidate. P’s principal ‘campaign
committee. In or about 2016, Dannenbaum solicited DEC employees to contribute
to Committee P, representing that he would reimburse them in full for their
contributions. In or about 2016, at Dannenbaum’s solicitation and direction, one

- employee of DEC contributed to Committee P in his or her own name, for a total of

13.
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 41 of 64

$2,700. Dannenbaum reimbursed the contributor for using funds derived from the
corporate bank account of DEC. Dannenbaum did not reveal to Committee P that
| DEC was the true source of these funds. | -

q. “Candidate Q” was a candidate for the United States House of
Representatives. “Committee Q” was | Candidate Q’s principal campaign
committee. In or about 2016, Former Employee A contributed to Committee Q in
his or her own name, for a total of $2,700. Dannenbaum reimbursed Former. | -
Employee A ‘using funds derived from the corporate bank account of DEC. |
Dannenbaum did not reveal to Committee Q that DEC was the true source of these
funds.

r. “Candidate R” was a candidate for the office of President of the
United States. “Committee R” was Candidate R’s principal campaign committee.
In or about 2016, Dannenbaum solicited DEC employees to contribute to Committee
R, representing that he would reimburse them in full for their contributions. In or
about 2016, at Dannenbaum’s solicitation and direction, one employee of DEC
contributed: to Committee R in | his or her own name, for a total of $2,700.
Dannenbaum reimbursed the contributor using funds derived from the corporate
bank account of DEC. . Dannenbaum did not reveal to Committee R that DEC was
- the true source of these funds. a

S. “Committee S” was a qualified political action committee that

14
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 42 of 64 |

received contributions made for the purpose of influencing elections for federal
office. In or about 201 6, Former Employee A contributed to Committee S in his or
her own name, for a total of $2,000. Dannenbaum and Former Employee A
reimbursed each contributor using funds derived from the corporate bank account of
DEC. Dannenbaum and Former Employee A did not reveal to Committee S that |
DEC was the true source of these funds.
t. “Candidate ,T was a candidate for the office of United States
Senator. “Committee T” was Candidate T’s principal campaign committee. Inor
about 2016, Former Employee A contributed to Committee Tin his or her own name, a
for 4 total of $1,000. Dannenbaum and Former Employee A reimbursed the
contributor using funds derived from the corporate bank account of DEC.
Dannenbaum and Former Employee A did not reveal to Committee T that DEC was
the true source of these funds. |
L “Candidate U,” referred to elsewhere as “Candidate #1-2017,"
was a candidate for the United States House of Representatives. “Committee UY”
referred to elsewhere as “Committee 4 -2017,” was Candidate U’s principal
campaign committee. In or about 2017, Dannenbaum and Former Employee A |
solicited DEC employees to contribute to Committee U, representing that they would .
‘reimburse them in fall for their contributions. In or about 2017, at Dannenbaum’s .

and Former Employee A’s solicitation and direction, Former Employee A arid three

IS.
Case 4:19-cr-00795 ‘Document 21 Filed on 11/22/19 in TXSD Page 43 of 64 ;

employees of DEC contributed to Committee U in their own names, for a total of -
$10,000. Dannenbaum and Former Employee A reimbursed each contributor
using funds derived from the corporate bank account of DEC. Dannenbaum and
Former Employee A did not reveal to Committee U that DEC was the true source of:
_ these funds.
¥v. “Candidate V,” referred to elsewhere as “Candidate 2-201,
was a candidate for the office of United States Senator. “Committee V,” referred
to elsewhere as “Committee #2-2017,” was Candidate V’s principal campaign |
committee. In or about 2017, Dannenbaum and Former Employee A solicited DEC
employees to contribute to Committee V, representing that he would reimburse them
in ful for their contributions. In or about 2017, at Dannenbaum’s and Former
Employee A’s solicitation and direction, Former Employee A and three employees
of DEC contributed to Committee V in their own names, for a total of $10,000.
: Dannenbaum and Former Employee A reimbursed each contributor using funds —
derived from the corporate bank account of DEC. Dannenbaum and Former
Employee A did not reveal to Committee V that DEC was the true source of these
funds. |
12, On February 14, 2017, Dannenbaum ‘and Former Employee A
discussed their plan to use corporate funds to contribute .a total of $10,000 to the

| reelection campaign of Candidate: U, that is, Candidate #1-2017, and a total of

16
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 44 of 64

$10,000 to, the reelection campaign of Candidate V, that is, Candidate #2-2017. .
During the conversation, Dannenbaum stated to Former Employee A, “For the
federal, you know you’ll have to split it up.” Former Employee A replied, “Yeah, I
was gonna make sure I get it split up right.” Defendant replied, “Yeah-F-l normally
have all the checks together and then staple, you. know, my business card .. to the
~ checks SO that-so there’s no confision about... where they came from.”
13: In or about February 2017, Dannenbaum submitted a “Check Request”
Form” to DEC’s finance office, directing that a $21,000 payment be issued to.
Former Employee A. On the form, Dannenbaum indicated that the check was to —
be a payment for a “Marketing Advance.”

14. Shortly thereafter, Dannenbaum caused Former Employee Ato receive _
a DEC corporate check in the amount of $21,000 with the abbreviation MKT ADV”
noted on the check stub. After receiving this corporate check, Former Employee
A, in turn, wrote three personal checks to three DEC employees. The amount of
these checks mirrored the total amount that each DEC employee contributed to the |
campaigns identified by Dannenbaum and Former Employee A. FEC records
show that Former Employee A and the three DEC employees’ February 2017
| campaign contributions totaled $10,000 each to the two campaigns.
15. After the FBI conducted search warrants at multiple DEC locations in

April 2017, and after the FBI interviewed an employee from the external audit and

17
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 45 of 64

accounting firm hired by EHC and DEC to prepare its tax returns, these individuals
began to prepare EHC’s draft 2016 corporate tax return. In November and

_ December 2017, these individuals interviewed Defendant regarding whether DEC

had made any politically related payments. The external audit and accounting team
also asked DEC via a written questionnaire, “Did the company pay or incur any
amount, either directly or indirectly, related to participation in, or intervention in,
: ainy political campaign on behalf of (or in opposition to) any candidate for public

office?” Defendant willfully and falsely responded, “No.” .

1g
| Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 46 of 64

ATTACHMENT B
CERTIFICAT £ OF CORPORATE RESOLUTIONS
DANNENBAUM ENGINE EERING CORPORATION
‘WHEREAS, Dannenbaum Engineering Corporation (the “Company”) has
_ been engaged. in discussions with the United States Attorney’s Office for the
. : Southern District of Texas (the “Office”) and the United States Department of :
Justice, Criminal Division, Public Integrity Section (the “Public Integrity Section”)
(collectively, the “United States”) regarding issues arising in relation to certain
- violations of the Federal Election Campaign ‘Act (FECA); and |
WHEREAS, in order to resolve such discussions, it is proposed that the
Company enter into a certain agreement with the United § States; and 7
WHEREAS, the Company’s Chief Executive Officer & President, Michel
Maksoud, together with outside counsel for the Company, have advised the Board
- of Directors of the Company of its rights, possible defenses, the Sentencing
Guidelines’ provisions, and the consequences of entering into such agreement with
the United States; | |
‘Therefore, the Board of Directors has RESOLVED that:
1. The.Company (a) acknowledges the filing of the one-count Information
_ charging the Company with Title 52, United States Code, Sections 30122 and 30109,

waives indictment on such charges and enters into a deferred prosecution agreement
Case 4:19-cr-00795 Document 21 Filed on 11/22/19.in TXSD Page 47 of 64

| with the United States: and (c) agrees to pays jointly with Engineering Holding
Corporation, | $1,600,000 to the United States Treasury with respect to the conduct
described in the Information:

2. The Company accepts the terms and conditions of this Agreement,
including, | but not- limited to, (a) a knowing waiver of its rights to a speedy trial
pursuant to the Sixth Amendment to the United States Constitution, Title 18, United
States Code, Section 3 161, and Federal Rule of Criminal Procedure 48(b); and (b) a
| knowing waiver for purposes ofthis Agreement and any charges by the United States
arising out of the conduct described in the attached Statement of Facts of any
objection with respect to venue and consents to the filing of the Information, as
provided under the terms of this Agreement, in the United States District Court for
the Southern District of Texas; and (c) a knowing waiver of any defenses based on
the statute of limitations for any prosecution relating to the conduct described in the
attached Statement of Facts or relating to conduct known to the United States prior
_ to the date on which this Agreement was signed that is not time-barred by the
applicable statute of limitations on.the date of the signing of this Agreement

3. The Chief Bxecutive Officer and President, Michel Maksoud, is hereby
authorized, empowered and directed, on behalf of the Company, to execute the -

Deferred Prosecution Agreement substantially in such form as reviewed by this
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD_ Page 48 of 64°

Board of Directors at this meeting with such changes as the Company’s Chief |

Executive Officer and President, Michel Maksoud, may approve;

4, | The Company’s - Chief Executive Officer and President, Michel
Maksoud, is hereby authorized, empowered and directed to take any and all actions
as may be necessary or appropriate and to approve the forms, terms or provisions of
any agreement or other documents as may be necessary or appropriate, to carry out
and effectuate the purpose and intent of the foregoing resolutions; and |

5. All of the actions of the Company’s Chief Executive Officer and
President, Michel Maksoud, which actions would shave been authorized by the
foregoing resolutions except that such actions were taken prior to the adoption of
such resolutions, are hereby severally ratified, confirmed, approved, and adopted as

actions on behalf of the Company.

Date: Avirlove zt, 2014 By: atic? aba
- 7 . . Corporate’ Secrétary a
| Dannenbaum Engineering Corporation |
- Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD_ Page 49 of 64

ENGINEERING HOLDING CORPORATION
WHEREAS, Engineering Holding Corporation (the “Company”) has been
engaged in discussions with the United States Attorney’s Office for the Southern
District of Texas (the “Office”) and the United States Department of Justice,
_Criminal Division, Public Integrity Section (the “Public Integrity Section”)
(collectively, the “United States”). regarding issues arising in relation to certain
violations of the Federal Election Campaign Act (FECA); and
oo WHEREAS, in order to resolve such discussions, it is proposed that the ©
Company enter into a certain agreement with the United States; and
| . WHEREAS, the Company’s Board of Directors member Michel Maksoud,
together with outside counsel for the Company, have advised the Board of Directors
of the Company of its rights, possible defenses, the Sentencing Guidelines’
provisions, and the consequences of entering into such agreement with the United
States; |
Therefore; the Board of Directors has RESOLVED that: |
1. The Company (a) acknowledges the filing of the one-count Information
| charging the Company with Title 52, United States Code, Sections 30122 and 30109,
waives indictment on such charges and enters into a deferred prosecution agreement

with the United States; and (c) agrees to pay, jointly with Dannenbaum Engineering
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 50 of 64

Corporation, $1,600,000 to the United States Treasury with respect to the conduct |
described in the Information; . | | |
2. | The Compaiy accepts the terms and conditions of this Agreement,
| including, but not limited to, (a) a knowing waiver of its rights to a speedy trial
pursuant to the Sixth Amendment to the United States Constitution, Title 18, United
States Code, Section 3 161, and Federal Rule of Criminal Procedure A8(b); and (b) a
. knowing waiver for purposes of this Agreement and any charges by the United States .
arising out of the conduct described: in the attached Statement of Facts of any
objection with respect to venue and consents to the filing of the Information, as
provided under the terms of this Agreement, in the United States District Court for
the Southern District of Texas; and (c). a knowing waiver of any defenses based on
the statute of limitations for any prosecution relating to the conduct described in the
attached Statement ofF Facts or relating to conduct known to the United States prior
to the date on which this Agreement was signed that j is not time- barred by the
applicable statute of limitations on the date of the signing of of this Agreement;
3. EHC Board Member Michel Maksoud is hereby authorized,
empowered and directed, on behalf of the Company, to execute the Deferred —
Prosecution Agreement substantially in such form as reviewed by this Board of

_ Directors at this meeting with such changes as Michel Maksoud, may approve;
Case 4:19-cr-00795 Document 21 Filed-on 11/22/19 in TXSD  Pagé’51 of 64 ©

- 4, BHC Board | Member ‘Michel Maksoud, is hereby authorized,
empowered and directed to take any and all actions as may be necessary or
appropriate and to approve the forms, terms or provisions of any agreement or other
documents as may be necessary ot appropriate, to carry out and effectuate the
purpose and intent of the foregoing resolutions; and | |

| 5 . “All of the actions of the EHC Board Member Michel Maksoud, which
actions would have been authorized by the foregoing resolutions except that such
actions were taken prior to the adoption of such resolutions, are hereby severally
ratified, confirmed, approved, and adopted as actions on behalf of the Company. -
Date: Novernber 1 al By: fate: Praadle
. a Corporaté Secretary
Engineering Holding Corporation
~ Case 4:19-cr-00795. Document 21 Filed on 11/22/19 in TXSD Page 52 of 64.

ATTACHMENT C
CORPORATE COMPLIANCE PROGRAM
In order to address any deficiencies in its internal controls; compliance
code, policies, and procedures regarding compliance with the Federal Blection
* Campaign Act (“FECA”), 52US.C. §§ 30101 et seq. and other applicable anti- -
“cotruption laws, Engineering Holding Corporation and Dannenbaum Engineering
| Corporation (collectively, the “Company”)-agrees to continue to conduct, ina
manner consistent with all of its obligations under this Agreement, appropriate :
reviews of its existing internal controls policies, and procedures
| ‘Where necessary and appropriate, the Company agrees to modify its
- compliance program, including internal controls, compliance policies, and
procedures in order to ensure that it maintains: (a) an effective, system of internal
| accounting controls designed to ensure the making and keeping of fait and accurate —
books, records, and accounts: and (b) a rigorous compliance program that
. incorporates relevant internal accounting controls, as well as policies and.
. procedures designed to effectively detect and deter violations of the FECA and .
other applicable anti-cotruption laws. At a minimum, this should include, but not
be limited to, the following elements to the extent they se not already part ofthe |

-Company’s existing internal controls, compliance code, policies, and procedures:
Case 4:19-cr-00795 Document 21. Filed on 11/22/19 in TXSD Page 53 of 64

High-Level Commitment 7 |
‘1. . The Company will ensure that its directors and senior management
provide strong, explicit, and visible support and commitment to its corporate policy -
against violations of the anti-corruption laws and its compliance code. |
Policies and Procedures
2. The Company will develop and promulgate a clearly articulated and /
. visible corporate policy against violations of the FECA and other applicable anti-
corruption laws, which policy shall be memorialized ina written compliance code,
3. The Company will develop and promulgate compliance policies and
procedures designed to reduce the prospect of violations of the anti-corruption laws _
and the Company’s compliance code, and the Companiy will take appropriate |
measures to encourage and support the observance of ethics and compliance
policies and procedures against violation of the anti-corruption laws by personnel
at all levels of the Company. These policies and procedures shall-apply to all .
‘directors, officers, and employees and, where necessary and appropriate, outside
_ parties acting on behalf of the Company, including but not limited to, agents and
. intermediaries, consultants, representatives, distributors, teaming partners, |

contractors and suppliers, consortia, and joint venture partners (collectively,
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 54 of 64

“agents and business partners”). The Company shall notify all employees that
_ compliance with the policies and procedures is the duty of individuals at all levels

of the company. Such policies and procedures shall address: _

a. oifts;
b. hospitality, entertainment, and expenses;
c. customer travel: |
d. _ political contributions; _
e. charitable donations and sponsorships:

if facilitation payments; and
g. solicitation and extortion.

4. The Company will ensure that it has a system of financial and

accounting procedures, including a system of internal controls, reasonably
designed to ensure the maintenance of fair and accurate books, records, and
accounts. This system should be designed to provide reasonable assurances that:
a. ” transactions are executed in accordance with management’s
general or specific. authorization;
b. _ transactions are recorded as necessary to. permit preparation of

financial statements in conformity with generally accepted accounting principles or
Case 4:19-cr-00795 ' Document 21 Filed on 11/22/19 in TXSD Page 55 of 64

any other criteria applicable to such statements, and to maintain accountability for .
assets; | |
c access to assets is permitted only in accordance with
management’s general or specific authorization; and |
d. | the recorded accountability for assets is compared with the
. existing assets at reasonable intervals and appropriate action is taken with respect
to‘any differences.
- Periodic Risk-Based Review
Se The Company will develop these compliance policies and procedures 7
on the basis of a periodic risk assessment addressing the individual circumstances .
_ of the Company, in particular the foreign bribery risks facing the Company,
including, but not limited to, its geographical organization, interactions with
various types and levels of government officials, industrial sectors of operation,
involvement in joint venture arrangements, importance of licenses and permits in.
the Company’s operations, degree of governmental oversight and inspection, and
volume and importance of ‘goods and personnel clearing through customs and
immigration. |
-.6. ‘The Company shall review its anti-corruption compliance policies

and procedures no less than annually and update them as appropriate to ensure |.
Case 4:19-cr-00795 Document 21 Filed 0n’11/22/19 in TXSD .Page 56 of 64

\
y+

their continued effectiveness, taking into account relevant developments in the
field and evolving international and industry standards.
Proper Oversight and Independence

7. | The Company will assign responsibility to one or more senior -
corporate executives: of the Company for the implementation and oversight of the
Company’ s anti-corruption compliance code, policies, and procedures. Such —
corporate official(s) shall have the authority to report directly to independent
monitoring bodies, including internal audit, the-Company’s Board of Directors, or
any appropriate committee of the Board of Directors, and shall have an adequate
level of autonomy from management as well as sufficient resources and authority
to maintain such autonomy.

T raining and Guidance
-8.. The Company will implement mechanisms designed to ensure that its

anti-corruption compliance code, policies, and procedures are effectively
communicated to all directors, officers, employees, and, where necessary and
appropriate, agents and busines partners. ” These mechanisms shall include: (a)
periodic training for al directors and officers, all employees i in positions of
. leadership or trust, positions that require such training (c.g., internal audit, sales,

legal, compliance, finance), or positions that otherwise pose a corruption risk to the |
Case 4:19-cr-00795 Document 21 : Filed on 11/22/19 in TXSD Page’57 of 64

, Company, and, where necessary and appropriate, agents and business partners; and
_(b) corresponding certifications by all such directors, officers, employees, agents,
and business partners, certifying compliance with the training requirements.

9. The Company will maintain, or where necessary establish, an .
effective system for providing guidance and advice to directors, officers,
employees, and, where necessary and appropriate, agents and business partners, on
complying with the Company’s compliance code, policies, and proceduires,
including when they need advice on an urgent basis or in any foreign jurisdiction
_ in which the Company operates. |

| Internal Reporting and Investigation

10. The Company will maintain, or where hecessary establish, an
effective system for internal and, where possible, confidential reporting by, and
protection of, directors, officers, employees, and, where appropriate, agents and .
business partners concerning violations of the anti-corruption laws or the
Company's compliance code, policies, and procedures.

iL. The Company will maintain, or where necessary establish, an
effective and reliable process with sufficient resources for responding to, —
investigating, and documenting allegations of violations of the anti-corruption laws

or the Company’s compliance code, policies, and procedures.
- Case 4:19-cr-00795 Document 21. Filed on 11/22/19 in TXSD. Page 58 of 64

- Enforcement and Discipline
12. The Company will implement mechanisms designed to effectively
_ enforce its compliance code, policies, and procedures, including appropriately
incentivizing compliance and disciplining violations.

13. __ The Company will institute appropriate disciplinary procedures to
address, among other things, violations of the anti-corruption laws and the |
 Company’s compliance code, policies, and procedures by the Company's directors,
officers, and employees. Such procedures should be applied consistently and
fairly, regardless of the position held by, or perceived importance of, the director,

_ officer, or employee. The Company shall implement procedures to ensure that
where misconduct is discovered, reasonable steps are taken to remedy the harm
resulting from such misconduct, and to ensure that appropriate steps are taken to
prevent further similar misconduct, including assessing the internal controls, :
compliance code, policies, and procedures and making modifications necessary to
ensure the overall anti-corruption compliance program is effective.
Third-Party Relationships -

_. 14. The Company will institute appropriate. risk-based due diligence and

compliance requirements pertaining to the retention and oversight of all agents and

business partners, including: -
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 59 of 64

a. properly documented due diligence pertaining to the hiring and
appropriate and regular oversight of agents and business partners :
| b. informing agents and business partners of the Company’s

commitment to abiding by anti-corruption laws, and of the Company’s anti-
corruption compliance code, policies, and procedures; and

-e. seeking a reciprocal commitment from agents and business
| partners. |

15. Where necessary and appropriate, the Company will include standard

provisions in agreements, contracts, and renewals thereof with all agents and .
business partners that are reasonably calculated to prevent violations of the anti-
: corruption laws, which may, depending upon the ciécimnstances, include: (a) anti-
corruption representations and undertakings relating to compliance with the anti-
corruption laws; (b) rights to conduct audits of the books and records of the agent
or business partner to ensure compliance with the foregoing; and (c) rights to
| terminate an agent or business partner as a result of any breach of the anti-
corruption laws, the Company’s compliance code, policies, or procedures, or the

representations and undertakings related to such-matters. —
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 60 of 64 |

Mergers and Acquisitions
. 16. | The Company will develop and implement policies and procedures
for mergers and acquisitions requiring that the Company conduct appropriate risk- -
based due diligence on potential new business entities, including appropriate
_ FECA and anti-corruption due diligence by iegal, accounting, and compliance
personnel. :
VW. The Company will ensure that the Company’s compliance code,
policies, and procedures regarding the anti-corruption laws apply as quickly asis __
practicable to newly acquired businesses or entities merged with the Company and —
will promptly: |
a. train the directors, officers, employees, agents, and business
partners consistent with Paragraph 8 above on the anti-corruption laws and the
Company's compliance code, policies, and procedures regarding anti-corruption
laws; and’ |
-b. ° where warranted, conduct an audit of all newly acquired or
merged businesses as quickly as practicable.
| Monitoring and Testing
18. . The Company will conduct periodic reviews and testing of its

compliance code, policies, and procedures designed to evaluate and improve their
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 61 of 64

effectiveness in preventing and detecting violations of anti-corruption laws and the . 7
| Company’s anti-corruption code, policies, and procedures, taking into account
relevant developments in the field and evolving international and industry

" standards.

10
Case 4:19-cr-00795' Document 21 Filed on 11/22/19 in TXSD_ Page 62 of 64

ATTACHMENT D

REPORTING REQUIREMENTS

Engineering Holding Corporation and Dannenbaum Engineering |
Corporation (collectively, the “Company”) agrees that it will report to the United
States Attorney’s Office for the Southern District of Texas and the Public Integrity
Section (collectively, the “Offices”) periodically, at no less than twelve-month
intervals during a three-year term, regarding remediation and implementation of |
the compliance program and internal controls, policies, and procedures described
in Attachment C. During this three-year period, the Company shall: (1) conduct an
initial review and submit an initial report, and (2) conduct and prepare at least two
(2) follow-up reviews and reports, as described below:

a. By no later than one year from the date this Agreement is

executed, the Company shall submit to the Offices a written report setting forth a
complete description of its remediation efforts to date, its proposals reasonably
designed to improve the Company’s internal controls, policies, and procedures for
ensuring compliance with the FECA and other applicable anti-corruption laws, and
_ the proposed scope of the subsequent reviews. The report shall be transmitted to
Ralph Imperato, Deputy Criminal Chief, U.S. Attorney’s Office for the Southern

District of Texas, 1000 Louisiana, 23" Floor, Houston, Texas, 77002. The
Case 4:19-cr-00795 | Document 21 Filed on 11/22/19 in TXSD Page 63 of 64 -

Company may extend the time period for igsuance of the report with prior written a
. | approval of the Offices. |
| b. The Company shall undertake at least two follow-up reviews
and reports, incorporating the Offices? views on the Company’s prior reviews and |
reports, to further monitor and assess whether the Company’s policies and
procedures are reasonably designed to detect and prevent violations of the FECA
and other applicable anti-corruption laws.

C.. The first follow-up review and report shall be completed by no.
later than one year after the initial report is submitted to the Offices. The second
follow-up review and report shall be completed and delivered to the Offices no ©
later than thirty days before the end of the Term.

d. The reports will likely include proprietary, financial,
confidential, and competitive business information. Moreover, public disclosure of
the ‘eports could discourage cooperation, impede pending or potential government |

investigations and thus undermine the obj ectives of the reporting requirement. For
. these reasons, among others, the reports and the contents thereof are intended to
remain and shall remain non-public, except as otherwise agreed to by the parties in
writing, or except to.the extent that the Offices determines in its sole discretion that
disclosure would be in furtherance of the Offices’ discharge of their duties and
responsibilities or is otherwise required by law.

2
Case 4:19-cr-00795 Document 21 Filed on 11/22/19 in TXSD Page 64 of 64

e. | The Company may extend the time period for submission of

| any of the follow-up reports with prior written approval of the Offices.
